


Exhibit 10.41

 

vertis

 

To:

 

[Named Individual]

 

 

 

From:

 

Don Roland

 

 

 

Date:

 

March 3, 2004

 

 

 

Re:

 

Fiscal Year 2004 EIP

 

memo

I am pleased to confirm your participation in the Vertis 2004 Executive
Incentive Plan.  Your personal EIP target incentive is     % of your base salary
as of December 31, 2004.

 

In 2004, we are implementing a solid business plan focused on revenue
generation, margin improvement and operational excellence.  Our strong
leadership team is one of our most important strategic advantages. As a member
of that team, you set an example of the commitment and leadership that will
enable Vertis to meet and exceed our 2004 goals. We are united in our commitment
to be world class in everything we do, and in our determination to live the
Vertis Vision.

 

Consistent with our 2004 business plan and the Vertis Vision, we are
implementing a single incentive plan for all Vertis EIP participants in 2004. 
The plan is based on corporate-wide EBITDA, which must improve significantly as
we recover from last year’s significant declines.  This is a change from last
year’s plan which had other components in addition to EBITDA.

 

2004 EBITDA Target

 

•                                          100% of your EIP incentive will be
based on Vertis EBITDA, “Earnings Before Interest, Taxes, Depreciation and
Amortization”  before EIP.  The company’s EBITDA target for which you will
achieve 100% or your incentive (before EIP) is $224.0 million.

 

•                                          If Vertis EBITDA for 2004 is 90% of
target or below, there will be no EBITDA payout.

 

•                                          For approximately every 1% of EBITDA
achieved over 90%, the plan will pay out 10%, up to 200% maximum at 110.7% of
the EBITDA target.

 

250 West Pratt Street

18th Floor

Baltimore, MD 21201

T [410.528.9800]

F [410.528.9287]

www.vertisinc.com

[VERTIS LOGO]
The center of targeted
advertising and marketing

 

--------------------------------------------------------------------------------


 

Our Executive Incentive Plan design aligns with our “One Vertis” concept.  The
plan rewards overall achievement through the efforts of the entire leadership
team.  As part of that team, you play a major role in influencing others and in
ensuring the company’s success.  Thank you for your commitment to our vision and
for your diligence in working toward our goals.

 

2004 Plan Payout Chart:

 

EBITDA Component

 

Attainment to
Goal

 

% Payout

 

90.0%

 

0%

 

90.9%

 

10%

 

91.9%

 

20%

 

92.8%

 

30%

 

93.7%

 

40%

 

94.6%

 

50%

 

95.7%

 

60%

 

96.8%

 

70%

 

97.9%

 

80%

 

98.9%

 

90%

 

100.0%

 

100%

 

101.1%

 

110%

 

102.1%

 

120%

 

103.2%

 

130%

 

104.3%

 

140%

 

105.4%

 

150%

 

106.4%

 

160%

 

107.5%

 

170%

 

108.6%

 

180%

 

109.6%

 

190%

 

110.7%

 

200%

 

 

2

--------------------------------------------------------------------------------
